IN THE SUPREME COURT OF THE STATE OF DELAWARE

  PETER KOSTYSHYN,                          §
                                            § No. 115, 2019
        Defendant,                          §
        Appellant,                          § Court Below—Superior Court
                                            § of the State of Delaware
        v.                                  §
                                            § Cr. ID No. 0908020496 (N)
  STATE OF DELAWARE,                        §
                                            §
        Plaintiff,                          §
        Appellee.                           §

                          Submitted: March 28, 2019
                          Decided:   April 2, 2019

                                      ORDER

      On March 12, 2019, the appellant, Peter Kostyshyn, filed a notice of appeal

from the Superior Court’s rulings, on February 21, 2019, that Kostyshyn was

competent to address allegations that he violated his probation, granting counsel’s

motion to withdraw and stating that the Offense of Defense Services would be

contacted about appointment of new counsel, denying Kostyshyn’s motion for

recusal, denying Kostyshyn’s motion to modify bail without prejudice, and denying

Kostyshyn’s other motions. On March 12, 2019, the Senior Court Clerk issued a

notice directing Kostyshyn to show why this appeal should not be dismissed based

on: (i) this Court’s lack of jurisdiction to hear a criminal interlocutory appeal; and

(ii) his failure to comply with this Court’s July 16, 2013 order requiring him to

include the filing fee or a properly completed motion to proceed in forma pauperis
with pro se filings relating to his criminal cases. Kostyshyn failed to respond to the

notice to show cause within the required the ten-day period, making dismissal

deemed to be unopposed.

       This is the second interlocutory appeal and third proceeding Kostyshyn has

instituted in this Court relating to his alleged violation of probation in 2018.1 If

Kostyshyn files any additional interlocutory appeals or writs in this Court relating to

this alleged violation of probation, the Clerk is directed not to docket such filings

absent leave of the Court.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(c), that this appeal is DISMISSED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                   Justice




1
  Kostyshyn v. State, 2019 WL 327961, at *1 (Del. Jan. 23, 2019) (dismissing interlocutory appeal
regarding Kostyshyn’s competency for a contested violation of probation hearing); In re
Kostyshyn, No. 116, 2019 (petition for a writ of mandamus).

                                               2